TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00325-CV



                                   Nathan Flaga, Appellant

                                               v.

                                  Brigette Stewart, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
           NO. 12-0303, HONORABLE BRUCE BOYER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss his appeal, stating that he and appellee have

settled their dispute and that appellee does not oppose the dismissal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: July 3, 2013